PER CURIAM:
Claimant brought this action for damage to her 1998 Dodge Avenger ES which occurred when she was operating her vehicle on an access road to U.S. Route 19 in Daniels, Raleigh County, and her vehicle struck a large hole in the access road. Respondent was responsible at all times herein for the maintenance of this access road. The Court is of the opinion to make an award in this claim for the reasons set forth below.
The incident giving rise to this claim occurred on the evening of July 8, 2001, after dark. Claimant was driving out of the parking lot of a Rite Aid drug store when her vehicle went into a large hole which extended from the exit area of the *174parking lot into the access road to U.S. Routel9. Both the claimant and her passenger, Tabbatha Perdue, described the hole as being filled with water at the time of this incident. Claimant had entered the shopping area from an entrance area some distance from where she exited the parking lot. The access road to U.S. Route 19 is a narrow one-lane road with white lines on both edges. After this incident, claimant drove her vehicle home. The next morning she noticed that there was damage to the left front and rear wheels whereupon she returned to the scene of her accident to view the hole. She described the hole as being two feet and a half feet wide, four feet long, and approximately ten inches deep. As a result of this incident, claimant obtained an estimate for the damages to her vehicle in the amount of $809.79. Claimant did not have insurance to cover her loss.
Claimant contends that respondent negligently failed to maintain the access road to U.S. Routel9 at the location of this incident and that it knew or should have known of this hole and made adequate repairs.
Respondent did not present any evidence or witnesses in the defense of this claim.
Given the size of the hole in the access road to U.S. Route 19, and the fact that'it extended well into the travel portion of the road, it is evident that it had been present for a significant period of time. The Court has determined that the respondent had at least constructive, if not actual, notice of this defect. Also, respondent had a reasonable amount of time to make adequate repairs and failed to do so. Pritt v. Dept. of Highways, 16 Ct. Cl. 8 (1985). The Court is of the opinion that respondent was negligent in its maintenance of the access road to U.S. Route 19 on the date of claimant’s accident, and, therefore, claimant may make a recovery for the damages to her vehicle.
Accordingly, the Court makes an award to the claimant in the amount of $809.79.
Award of $809.79.